Pratt, J.
This contention involves the construction of section 30, tit. 22, c. 583, Laws 1888. There has been a similar provision in the charter of Brooklyn for many years, and it has been invariably held that the word “claim” referred to some account or money demand or contract, and not to *674claims arising out of torts, for the reason that the comptroller had no power to compromise or pay such claims, and hence an idle ceremony to present such claims to that officer. The words of the statute are sufficiently broad to cover the case here presented, but seem to be qualified by the latter part of said section, where the words “account or claim” against the city are used synonymously ; and this, together with the context, seems to imply that the statute was intended for a case where the claim arises out of contract, and one where some useful purpose could be served by serving the same upon the comp: troller. The case of Quinlan v. City of Utica, 11 Hun, 217, and affirmed by court of appeals, 74 N. Y. 603, is directly in point upon this question. The case of Reining v. City of Buffalo, 102 N. Y. 308, 6 N. E. Rep. 792, is not conclusive the other way upon this point, as it is upon a widely different statute, to-wit, the charter of the city of Buffalo. It is plain that the case of Gage v. Village of Hornellsville, 106 N. Y. 667, 12 N. E. Rep. 817, upon a careful reading, is not in conflict with the Reining Case, as in the former case-it was held that section 3245, Code, is to be construed as a re-enactment of section 2, c. 262, Laws 1859, etc. See, also, McClure v. Supervisors, 3 Abb. Dec. 83; Howell v. City of Buffalo, 15 N. Y. 512; McGaffin v. City of Cohoes, 74 N. Y. 387. This word “claims or account” as used in the charter of Brooklyn, has always been held by the local judges not to include a claim arising out of torts. It was recently so held by Mr. Justice Cullen; 1 also by city court, opinion by Chief Justice Clement, in the case of Cavan v. City of Brooklyn, 2 N. Y. S. 21, where all the authorities are examined with great care. I am aware there are authorities that seem to hold a different doctrine, such as Duryea v. Mayor, 26 Hun, 124, and Reed v. Mayor, 31 Hun, 312. In the latter case the word “claim” was held to mean all kinds of claims, including one for personal injuries; but both of these cases arose under the consolidation act of the city of Hew York, and under that act the comptroller has certain discretionary powers in such niatters not conferred on the comptroller of Brooklyn. , A reason for such a rulé exists in Hew York city which does not exist in Brooklyn. This construction has been uniformly held for a number of years, and the last part of the section (30) seems to imply that such is a proper construction. Judgment affirmed, with costs.
Dykman, J., concurs.

 Not reported.